Argued October 16, 1925.
This is an appeal from the refusal to take off a compulsory non-suit in an action for personal injury. In his statement of claim, plaintiff avers that he was injured while a passenger in a street car moving northward on 23rd Street, Philadelphia; he avers that the street car was struck by defendant's automobile approaching from the west in Market Street. His suit fails for want of proof. His own testimony does not support the allegations made in his statement of claim, and there is no evidence to show that he was a victim of the collision described by the other three witnesses. These witnesses failed to identify him as a man injured in the collision described by them, and he did not recognize any of them as having been present at the occurrence described by him. The plaintiff described one collision (not declared on) and the three witnesses another. They testified about a collision within the intersection of 23rd and Market Streets, while the plaintiff described a collision that occurred after "the car was past Market Street"; he does not testify that he was a passenger on any 23rd Street car, and the witnesses who were passengers on the 23rd Street car did not say that he was riding in the car with them. There is nothing in his evidence suggesting the approximate hour of the collision in which he says he was injured, *Page 83 
save the general statement that it happened at night, whereas all the other witnesses testified that the collision they described occurred at six o'clock. Such uncertainty cannot support a recovery.
The judgment is affirmed.